Citation Nr: 0320086	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  02-07 977	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from January 1943 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2000 and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.  

Review of the record shows that in his July 1999 claim, under 
the heading "nature of sickness, disease or injuries for 
which this claim is made and date each began" the veteran 
said "loss of hearing in right ear after or during WW II ear 
drum during 1945 thru 1999."  In a statement dated in August 
1999, the veteran stated that surgery on his right ear at the 
VA Medical Center (VAMC) in Little Rock in 1994 brought on 
the problem he has now.  Elsewhere he referred to ear surgery 
at the Little Rock VAMC in 1994 and in either 1995 or 1996.  
Based on the veteran's statement that the 1994 VA ear surgery 
caused the problems he has now, the RO should ascertain 
whether the veteran is attempting to raise a claim under 
38 U.S.C. § 1151 based on disability caused by VA hospital 
care or medical or surgical treatment, and the Board refers 
that matter to the RO for action as appropriate.  

The Board also notes that during the course of the appeal, 
(in his May 2002 notice of disagreement), the veteran raised 
the issues of entitlement to service connection for tinnitus 
and vertigo, and the Board also refers those issues to the RO 
for appropriate action.  


REMAND

The veteran filed his claim for service connection for 
hearing loss in July 1999.  In a rating decision dated in 
February 2000, the RO denied the claim as not well grounded 
and in a March 2000 letter notified him of that decision.  

On November 9, 2000, within the appeal period for the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In a letter to the veteran dated in February 2001, the RO 
referred to the new legislation invalidating the not-well-
grounded standard and informed the veteran that it was 
reconsidering his claim.  The letter did not, however, notify 
the veteran of evidence needed from him, nor did it explain 
what information and evidence, if any, VA would attempt to 
obtain on his behalf.  A remand in this case is required so 
that the RO may fully comply with the notice and duty to 
assist provisions contained in the VCAA.  As the RO has 
apparently not considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  Therefore, 
for these reasons, a remand is required.

In addition, the Board observes that in an August 1999 
statement, the veteran reported that he has had hearing loss 
since returning from service in 1945.  He also said he had 
ear surgery performed by private physicians in 1953 and 1960, 
but they have died and their records are not available.  He 
said he had ear surgery at the VAMC in Little Rock in 1994 
and elsewhere referred to ear surgery at the Little Rock VAMC 
in 1994 and in either 1995 or 1996.  Records of these 
surgeries may be pertinent to the veteran's hearing loss 
claim and should be obtained.  Likewise, although the claims 
file contains the report of a VA audiology examination, there 
is no medical opinion of record concerning the etiology of 
the veteran's current hearing loss.  Such an opinion would 
facilitate the Board's decision in this case.

Under the circumstances, this case is REMANDED for the 
following:

1.  The claims file should be reviewed to 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  In particular, the veteran 
should be advised of the evidence needed 
to substantiate his claim as well as his 
and VA's obligation in obtaining that 
evidence.  Consistent with this, efforts 
should be made to obtain and associate 
with the claims file VA treatment records 
and hospital summaries for care received 
at VAMCs in Little Rock and Fayetteville, 
Arkansas, from 1991 to the present.  This 
should be limited to records not 
previously secured, but must include the 
hospital summary and operation report of 
ear surgery in 1994 as well as any 
records of treatment in 1995 or 1996.  

2.  Thereafter, VA audiology and ear 
examinations should be arranged to 
determine the nature and etiology of any 
current hearing loss.  All indicated 
studies should be performed.  The 
examiners should be requested to review 
the record and provide an opinion as to 
the etiology of the veteran's current 
hearing loss, to include whether it is at 
least as likely as not that current 
hearing loss is related to service or any 
incident of service.  The claims folder 
should be provided to the examiners for 
review in connection with the 
examinations and that it was available 
should be noted in the examination 
reports.  

3.  After the development requested above 
has been completed to the extent 
possible, and any additional development 
as may be subsequently suggested has been 
accomplished, the claim should be re-
adjudicated.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case that addresses all evidence added to 
the record and provides the veteran 
notice of the laws and regulations 
pertinent to his claim.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





